Citation Nr: 9918060	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of the initially assigned 
10 percent rating for residuals of thoracolumbar strain with 
degenerative changes.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to March 
1988.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which granted service connection 
and assigned a 10 percent evaluation for residuals of 
thoracolumbar strain with degenerative changes, effective 
August 1996, the date the original disability claim was 
received.

In light of the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119 (1999), the Board has construed the issue 
before it as first stated above.


REMAND

The veteran claims that his service-connected back disability 
is more disabling than currently evaluated.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating 
award.  Accordingly, his claim must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), and 
VA's duty to assist arises.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999) (applying duty to assist under 38 
U.S.C.A. § 5107(a) to initial rating claims); cf. Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (increased rating claims).  
Under these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection through the present.  Fenderson, 12 Vet. App. at 
125-127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. § 
4.2 (ratings to be assigned "in the light of the whole 
recorded history").  While the veteran has undergone recent 
VA compensation examinations described below, the Board is 
not satisfied that all relevant facts have been properly and 
sufficiently developed.

The veteran contends that the evaluation assigned in October 
1996 for residuals of thoracolumbar strain with degenerative 
changes does not adequately reflect the severity of his back 
symptomatology.
A September 1996 VA examination showed that the veteran 
complained of thoracic spine pain radiating to the left 
shoulder.  The examination showed no postural abnormalities, 
no fixed deformity, normal musculature of the back.  Range of 
motion was forward flexion to 80 degrees with pain, backward 
extension to 20 degrees, left and right lateral flexion to 20 
degrees, and left and right rotation to 20 degrees.  X-rays 
revealed early or minimal degenerative changes at L4 and L5, 
mild anterior wedging at T12 and L1, probably due to old 
injury.  There was no spondylolysis or spondylolisthesis and 
the pedicales appeared to be intact.

A December 1996 report indicated chiropractic treatment from 
Marvin J. Bailey, D.C. from April 1995 and April 1996.

A March 1998 VA examination showed no postural abnormality, 
no limping, normal musculature of the back, and no sciatica.  
There was flexion pain starting at 45 degrees, extension pain 
starting at 20 degrees, lateral bending pain at 35 degrees, 
and rotation pain at 35 degrees.  There was no pain in 
lumbosacral with straight leg raising and weakened motion and 
excess fatigability against moderate resistance in the lumbar 
spine.  December 1996 MRI showed disc bulges L2-3 through L5-
S1.  September 1996 x-rays showed minimal degenerative 
changes.  Thoracic spine showed degenerative joint disease, 
old injury.

A letter dated May 1998 from Marvin J. Bailey, D.C. indicated 
that he had been treating the veteran for pain in the neck, 
upper thoracic spine, right shoulder, arm, and headaches.  
Dr. Bailey noted that the veteran continued to have recurring 
symptoms.

The veteran was afforded a VA examination in November 1998, 
which showed no bowel, or bladder complaints and normal heal 
to toe gait.  Range of motion was forward flexion to 85 
degrees, lateral bending to 40 degrees bilaterally, rotation 
to 45 degrees symmetric and rotation to 45 degrees on the 
left, and to 40 degrees on the right.  Extension was noted to 
neutral.  Motor examination of the lower extremities revealed 
illossoas, hamstrings, tibialis anterior, extensor longus, 
and gasctrosoleous were all 5 out of 5 and symmetric.  The 
veteran had no clonus and reflexes were symmetric in the 
lower extremities at the ankle and knee.
In reviewing the relevant medical evidence summarized above 
and the RO decision that was appealed, the Board finds at the 
outset that, in regard to the veteran's back disabilities, it 
is not entirely clear what is and is not service connected.  
Specifically, the RO granted service connection for 
thoracolumbar strain with degenerative changes.  There is 
post-service X-ray evidence of arthritis of the lumbar spine, 
mild anterior wedging at T12 and L1 that is probably post-
traumatic in origin, and disc disease.  The service medical 
records show that the veteran sustained a twisting type back 
injury; it is not clear whether the RO attributed all of the 
veteran's current abnormalities of the thoracolumbar spine to 
this injury.  The RO has rated the veteran's residuals of 
thoracolumbar strain with degenerative changes under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  However, it would 
appear that 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003, 
5291, and 5292 are applicable, and possibly Code 5293.  If 
service connection is in effect for arthritis of both the 
thoracic and lumbar spine, and/or disc disease of the lumbar 
spine, such could result in higher and/or separate ratings 
for the veteran's back disability.  As to the arthritis of 
the thoracic spine and disc disease of the lumbar spine, the 
Board finds that, if, as the result of this remand, the RO 
clarifies that service connection for such is not in effect, 
the issue of entitlement to service connection for arthritis 
of the thoracic spine and disc disease of the lumbar spine is 
raised by the record and, accordingly, the RO must adjudicate 
the issue.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 
see also Myers v. Derwinski, 1 Vet. App. 127, 129 (1991).  
The Board further finds that this claim is inextricably 
intertwined with the claim for increased rating on appeal, 
because it is possible that the conclusions reached in the 
service connection claim would have a meaningful impact upon 
the claim for an increased rating.  See Hoyer v. Derwinski, 1 
Vet. App. 180 (1991); Harris v. Derwinski, 1 Vet. App. 180 
(1991).

The Board further notes that the RO should determine whether 
separate ratings are warranted for the veteran's back 
disability (i. e., thoracic and lumbar spine degenerative 
changes).  See Esteban v. Brown, 6 Vet. App. 259 (1994).

In view of the foregoing, the Board finds that a remand is 
required so that the RO can clarify the extent of the 
veteran's service connected back disability and to afford the 
veteran VA orthopedic and neurological examinations for the 
purpose of determining the current degree of severity of the 
disability at issue. Caffrey v. Brown, 6 Vet. App. 377 
(1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
further support of the need for a more current and thorough 
examination, the Board notes that the recent examinations did 
not answer some of the points raised in DeLuca v. Brown, 8 
Vet. App. 202 (1995), which requires that functional loss be 
fully portrayed.  It is essential that the examination 
adequately portray the degree of functional loss.  38 C.F.R. 
§§ 4.40, 4.45 (1998); DeLuca, supra.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must clarify the veteran's 
service-connected back disability, 
specifying whether service connection has 
already been granted for arthritis of the 
thoracic and lumbar spine and/or disc 
disease of the lumbar spine.

2.  The RO should contact the veteran and 
request that he identify the names, 
locations, and approximate dates of 
treatment for all VA and private health 
care professionals who have provided 
treatment for his back disability since 
his separation from service, which are 
not currently of record.  After obtaining 
any necessary authorization, the RO 
should then request and associate with 
the claims file any records of treatment 
of the veteran.

3.  Following the above, the veteran 
should undergo VA orthopedic and 
neurological examinations to determine 
the current severity of his service-
connected thoracolumbar spine disability 
and, if the RO clarifies that service 
connection is not in effect, the etiology 
and extent of any pathology of the 
thoracic and lumbar spine that may be 
present (i.e, arthritis, post-traumatic 
wedging) and disc disease of the lumbar 
spine.  Specifically, the orthopedic and 
neurological examinations should opine as 
to whether it is at least likely as not 
that any arthritis, post traumatic 
wedging, and disc disease is causally 
linked to any incident of service 
including the twisting back injury.  All 
indicated tests should be accomplished, 
including complete range of motion 
studies of the lumbar spine.  The 
orthopedic examiner should determine 
whether the lumbar spine exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  The 
claims folder and a copy of this remand 
must be made available to the examiners 
for his or her review in conjunction with 
the examinations.

4.  Following completion of the above, if 
service connection is not in effect for 
arthritis of the thoracic and lumbar 
spine and/or disc disease of the lumbar 
spine, the raised issue of service 
connection for such must be adjudicated.  
Thereafter, the RO must readjudicate the 
issue of entitlement to a rating in 
excess of the initially assigned 10 
percent rating for residuals of 
thoracolumbar strain with degenerative 
changes, evaluating the severity of the 
veteran's disability from the effective 
date of service connection through the 
present (Fenderson, 12 Vet. App. at 125-
127) and determining whether separate 
ratings are warranted for the veteran's 
back disability (i. e., thoracic and 
lumbar spine degenerative changes) 
(Esteban, supra).
    
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If any benefit sought is not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded the 
applicable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


